

113 HR 3312 IH: Homeowners Flood Insurance Relief Act of 2013
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3312IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Mr. Bilirakis (for himself, Mr. Rooney, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Administrator of the Federal Emergency Management Agency to allow for monthly installment payments for flood insurance under the National Flood Insurance Act of 1968, to cap the annual cost of flood insurance under that Act, to provide for a ten-year phase-in of premium increases resulting from the enactment of the Biggert-Waters Flood Insurance Reform Act of 2012, and for other purposes.1.Short titleThis Act may be cited as the Homeowners Flood Insurance Relief Act of 2013.2.Monthly installment payments for premiumsSection 1308(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(g)) is amended by striking either annually or in more frequent installments and inserting annually, monthly, or in other installments that are more frequent than annually.3.Cap on annual cost of flood insuranceSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended—(1)by redesignating subsection (i) as subsection (j); and(2)by inserting after subsection (h) the following new subsection:(i)Maximum annual premiumNotwithstanding any other provision of this title, the maximum annual chargeable premium rate for a property shall be the total appraised value of all structures located on the property at the time of the purchase of the property by the current owner of the property divided by 30..4.Ten-year phase-in of premium increases resulting from Biggert-Waters Flood Insurance Reform Act of 2012(a)Phase-InNotwithstanding any other provision of law, any increase in the risk premium rate charged for flood insurance under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) on any property that is covered by a flood insurance policy on the effective date of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 916 et seq.) that is a result of the enactment of such Act or the amendments made by such Act shall be phased in over a 10-year period, at the rate of 10 percent for each year following such effective date.(b)Applicability; refund or creditSubsection (a) shall apply as if enacted as part of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 916 et seq.). The Administrator of the Federal Emergency Management Agency shall refund to insureds, or provide credit to insureds for, any premiums for flood insurance coverage under the National Flood Insurance Program collected in excess of the rates required pursuant to subsection (a).